Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Gursheel S. Dhillon, M.D.,
(O.L. File No.: H-11-40841-9),
Petitioner,

v.

The Inspector General.
Docket No. C-12-645
Decision No. CR2633

Date: September 28, 2012

DECISION

Petitioner, Gursheel S. Dhillon, M.D., appeals the determination by the Inspector General

(L.G.) to exclude him

rom participating in Medicare, Medicaid, and all federal health

care programs until he regains his Tennessee medical license and reinstatement from the

LG. LG. Ex. 1. Fort

ie reasons discussed below, I find that the I.G. is authorized to

exclude Petitioner pursuant to section 1128(b)(4) (42 U.S.C. § 1320a-7(b)) of the Social
Security Act (Act) and that the duration of his exclusion must be for a period that is at

least coterminous wit

the suspension of his Tennessee medical license.

I. Procedural Background

In a letter dated Marc

30, 2012, the I.G. notified Petitioner that he was excluded from

participation in Medicare, Medicaid, and all federal health care programs because the
Tennessee Board of Medical Examiners (State Board) suspended his license for reasons
bearing on his professional competence, professional performance, or financial integrity.

The letter explained t

at section 1128(b)(4) of the Act authorizes the exclusion.

Petitioner timely requested this review.
The parties have filed briefs (I.G. Br.; P. Br.). The L.G. also filed three exhibits (I.G. Exs.
1-3) and a reply brief. Petitioner did not object to the I.G.’s exhibits, and I admit into
evidence I.G. Exs. 1-3. Petitioner filed 19 exhibits (P. Exs. 1-7 and 9-20)! and three
unmarked exhibits. The I.G. objects to Petitioner’s proposed exhibits as irrelevant or
immaterial evidence pursuant to 42 C.F.R. § 1005.17(a) and (c) because Petitioner’s
proposed exhibits are offered in support of his impermissible collateral attack on the
underlying State Board’s actions. Pursuant to that section, I must exclude immaterial
evidence. | agree with the LG. that Petitioner’s exhibits are offered to collaterally attack
the underlying proceeding of the State Board. Therefore, I must exclude them as
immaterial, but they will remain a part of the case file for review purposes.

Petitioner believes an in-person hearing, including oral argument, is necessary to present
the complexities of his case and proposed two witnesses whom he claims would testify
about the State Board proceeding. I find the proposed testimony of these witnesses
would amount to a collateral attack on the State Board’s action, and such an attack is
prohibited by 42 C.F.R. § 1001.2007(d). Therefore, because I find that none of the
proposed testimony would affect the outcome here, an in-person hearing is not necessary.
l agree with the I.G. that this matter may now be resolved on the written record.

IL. Issue
The only issue in this case is whether the I.G. is authorized to exclude Petitioner pursuant
to section 1128(b)(4) of the Act. If I find that the LG. is so authorized, Petitioner’s
exclusion must continue at least until Petitioner regains his license to practice medicine in
Tennessee. Act § 1128(c)(3)(E) (42 U.S.C. § 1320a-7(c)(3)(E)); 42 C.F.R.
§ 1001.501(b).
Ill. Applicable Law
Section 1128(b)(4) of the Act states in relevant part:

(b) Permissive Exclusion — The Secretary may exclude the following

individuals and entities from participation in any Federal health care
program (as defined in section 1128B(f)):

* * * *

(4) License revocation or suspension.—Any individual or entity—

' Petitioner references the “Bill of Rights of Patients” in his brief and identifies it as his
Exhibit 8, but he did not provide a copy of that exhibit. P. Br. at 5.
(A) whose license to provide health care has been revoked or
suspended by any State licensing authority, or who otherwise lost
such a license or the right to apply for or renew such a license, for
reasons bearing on the individual’s or entity’s professional
competence, professional performance, or financial integrity... .

Any period of exclusion based on section 1128(b)(4) must not be less than the period
during which the individual’s or entity’s license to provide health care is revoked,
suspended, or surrendered. Act § 1128(c)(3)(E) (42 U.S.C. § 1320a-7(c)(3)(E)).

The regulations governing exclusions, at 42 C.F.R. § 1001.2007(d), limit the scope of an
appeal of an exclusion as follows:

§ 1001.2007 Appeal of exclusions.

* * * *

(d) When the exclusion is based on the existence of a criminal
conviction or a civil judgment imposing liability by Federal, State or local
court, a determination by another Government agency, or any other prior
determination where the facts were adjudicated and a final decision was
made, the basis for the underlying conviction, civil judgment or
determination is not reviewable and the individual or entity may not
collaterally attack it either on substantive or procedural grounds in this
appeal.

IV. Finding

The 1G. had a legal basis to exclude Petitioner from participation in
Medicare, Medicaid, and other federally funded health care programs
because the State Board suspended his medical license for reasons
bearing on his professional competence or performance.

The Act authorizes the Secretary of Health and Human Services to exclude from program
participation an individual whose license to provide health care has been suspended by
the state licensing authority for reasons bearing on the individual’s professional
competence, professional performance, or financial integrity. Act § 1128(b)(4)(A); 42
C.F.R. § 1001.501(a).

Initially, on March 19, 2008, the State Board entered an Amended Final Order which
placed Petitioner’s Tennessee medical license on probation. In that order, the State
Board determined that certain facts constituted grounds for disciplinary action against
Petitioner’s medical license for unprofessional, dishonorable, or unethical conduct
pursuant to Tennessee State law. Under the directives of the order, Petitioner was

required to submit to a Physician Assessment by the Center for Personalized Education
for Physicians and to enroll in, and successfully complete within the first six months of
probation, a three-day medical course at Case Western Reserve University. I.G. Ex. 3.

On January 26, 2011, the State Board issued a Final Order indefinitely suspending
Petitioner’s medical license, effective February 11, 2011, because Petitioner failed to
comply with conditions of the State Board’s earlier probation order. The State Board’s
Final Order specifically found facts constituting grounds for disciplinary action against
Petitioner’s license to practice as a medical doctor in Tennessee because Petitioner
engaged in unprofessional, dishonorable, or unethical conduct. I.G. Ex. 2. Both the
initial probation order and the final order indefinitely suspending Petitioner also provide
that the actions were taken to “protect the health, safety, and welfare” and were “in the
best interests and best safety for the welfare of the citizens of the State of Tennessee.”
LG. Ex. 3 at 4; 1.G. Ex. 2 at 3.

Petitioner contends his license suspension was because he did not comply with the State
Board’s earlier probation order and that this noncompliance is not a circumstance
prescribed in section 1128(b)(4). I disagree. The State Board in both the earlier
probation order and then the later final order suspending Petitioner specifically found that
Petitioner’s actions constituted grounds for disciplinary action against his license to
practice as a medical doctor in Tennessee because he engaged in unprofessional,
dishonorable, or unethical conduct. LG. Ex. 2 at 3; 1.G. Ex. 3 at 3. Specifically, the
originating basis of the State Board’s suspension was because Petitioner initiated a
treatment course for a patient without adequate documentation of risk stratification and
before proper consultations with related medical disciplines. IG. Ex. 3 at 3. The State
Board took action against Petitioner “in order to uphold the standards of care regarding
medical record-keeping and interaction between colleagues within the state and to protect
the health, safety, and welfare of such citizens.” Jd. at 4.

The orders of the State Board are now final and based on findings that Petitioner engaged
in unprofessional, dishonorable, or unethical conduct, which clearly relate to Petitioner’s
professional competence or performance. The fact that Petitioner did not comply with
the terms of the probation order that resulted in his license being indefinitely suspended is
the result of his disregard of the State Board’s directives. However, it does not negate the
State Board’s substantive findings in both actions that relate to Petitioner’s professional
competence or professional performance.

Petitioner’s arguments and exhibits attempt to further explain the circumstances
underlying the State Board’s actions and to show how they were prejudiced against
Petitioner. These arguments amount to a collateral attack on the State Board’s actions.
42 C.F.R. § 1001.2007(d) prohibits such collateral attacks and prohibits me from
considering them. See, e.g., John W. Foderick, M.D., DAB No. 1125 (1990) (holding
that the exclusion statute never intended that the party being excluded under section
1128(b)(4) could mount a collateral attack on the state procedure); Marvin L. Gibbs, Jr.,
M.D., DAB No. 2279, at 15-16 (2009) (‘“[T]he settled rule is that such collateral attacks
on the soundness or validity of a state action are impermissible in this forum.”).

Petitioner also contends that the I.G. violated his due process rights when his exclusion
became effective prior to the completion of this appeal process. P. Br. at 1. I do not have
the authority to address any constitutional challenges Petitioner presents, but the
applicable regulations do provide that an exclusion becomes effective 20 days from the
date of the I.G.’s notice letter. 42 C.F.R. § 1001.2002(b). Thus, the regulation permits
Petitioner’s exclusion to become effective prior to the completion of his appeal to me,
and I am bound by that regulation.

V. Conclusion

For the above reasons, I conclude that the I.G. properly excluded Petitioner from
participation in Medicare, Medicaid, and all other federal health care programs, for a
period that lasts at least as long as his medical license is suspended to provide health care
in Tennessee. Petitioner’s suspension related to his professional competence or
performance, and he is not permitted to collaterally attack that state action here.

/s/
Joseph Grow
Administrative Law Judge

